                   Case 20-10691       Doc 89       Filed 07/20/20   Page 1 of 3



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MARYLAND

                                                )
In re:                                          )
                                                )
Zachair, Ltd.,                                  )       Case No.: 20-10691-TJC
                                                )
                        Debtor.                 )       Chapter 11
                                                )

                         MOTION FOR ADMISSION PRO HAC VICE
                               (for David W. Gaffey, Esq.)

         Pursuant to Local Rule 101.1(b) of the United States District Court for the District of

Maryland, Bradford F. Englander, Esq., of Whiteford Taylor & Preston, L.L.P. (“WTP”), a

member in good standing of the bar of this Court (“Movant”), moves for the admission of David

W. Gaffey, Esq. of Whiteford Taylor & Preston, L.L.P to appear pro hac vice in the above

captioned case as counsel for Zachair, Ltd. (the “Debtor”).

         Movant and the proposed admittee respectfully certify as follows:

         1)      Movant is a member in good standing of the bar of this Court. Movant is moving

the admission of David W. Gaffey, Esq. to appear pro hac vice in this case as counsel for the

Debtor.

         2)      The proposed admittee is a member in good standing of the bar of the following

State Courts and/or United States Courts:

                 a. Massachusetts (admitted 2010);

                 b. Virginia (admitted 2013);

                 c. Fourth Circuit Court of Appeals (admitted 2012);

                 d. U.S. District Court for the Eastern District of Virginia (admitted 2014);

                 e. U.S. District Court for the District of Columbia (admitted 2017);



                                                    1
                  Case 20-10691        Doc 89     Filed 07/20/20     Page 2 of 3



               f. U.S. Bankruptcy Court the Eastern District of Virginia (admitted 2013); and

               g. U.S. Bankruptcy Court for the District of Columbia (admitted 2017).

         3)    The proposed admittee is not a member of the Bar of Maryland and does not

maintain a law office in Maryland.

         4)    During the twelve (12) months immediately preceding the filing of this motion, the

proposed admittee has not been admitted pro hac vice in this Court.

         5)    The proposed admittee has never been disbarred, suspended, or denied admission

to practice law in any jurisdiction.

         6)    The proposed admittee is familiar with the Maryland Lawyers’ Rules of

Professional Conduct, the Federal Rules of Bankruptcy Procedure, Federal Rules of Civil

Procedure, the Federal Rules of Evidence, the Federal Rules of Appellate Procedure, and the Local

Rules of this Court, and understands that he shall be subject to the disciplinary jurisdiction of this

Court.

         7)    The proposed admittee understands that admission pro hac vice is for this case only

and does not constitute formal admission to the bar of this Court.

         8)    Co-counsel for the proposed admittee in these proceedings will be the undersigned

who is an attorney at WTP and has been formally admitted to the bar of the United States District

Court of the District of Maryland.

         9)    The $100.00 fee for admission pro hac vice accompanies this motion.

         10)   We hereby certify under penalties of perjury that the foregoing statements are true

and correct.




                                                  2
                 Case 20-10691       Doc 89     Filed 07/20/20      Page 3 of 3



Respectfully submitted,

 Movant: Bradford F. Englander                      Proposed Admittee: David W. Gaffey

 /s/ Bradford F. Englander ______                   /s/ David W. Gaffey________
 Bradford F. Englander, Esq., Bar No. 11951         David W. Gaffey
 Whiteford Taylor & Preston, L.L.P.                 Whiteford Taylor & Preston, L.L.P.
 3190 Fairview Park Drive, Suite 800                3190 Fairview Park Drive, Suite 800
 Falls Church, Virginia 22042                       Falls Church, Virginia 22042
 Telephone: (703) 280-9081                          Telephone: (703) 280-3374
 Facsimile: (703) 280-3370                          Email: dgaffey@wtplaw.com
 Email: benglander@wtplaw.com



                                CERTIFICATE OF SERVICE

        I hereby certify that on July 20, 2020, I reviewed the Court’s CM/ECF system and it
reports that an electronic copy of the foregoing motion will be served electronically by the
Court’s CM/ECF system on the following parties:

      Bradford F. Englander benglander@wtplaw.com, rodom@wtplaw.com
      Bruce W. Henry bwh@henrylaw.com,
       kmo@henrylaw.com;jtm@henrylaw.com;mbp@henrylaw.com
      Patrick J. Kearney pkearney@sgrwlaw.com, jnam@sgrwlaw.com
      Nicole C. Kenworthy bdept@mrrlaw.net
      Michael J. Lichtenstein mjl@shulmanrogers.com, tlockwood@shulmanrogers.com
      Jeffery Thomas Martin jtm@henrylaw.com, mbp@henrylaw.com
      M. Evan Meyers bdept@mrrlaw.net
      L. Jeanette Rice Jeanette.Rice@usdoj.gov, USTPRegion04.GB.ECF@USDOJ.GOV
      Jeffrey L. Tarkenton Jeffrey.tarkenton@wbd-us.com, karla.radtke@wbd-
       us.com,pascal.naples@wbd-us.com,morgan.patterson@wbd-
       us.com,matthew.ward@wbd-us.com
      US Trustee - Greenbelt USTPRegion04.GB.ECF@USDOJ.GOV
      Jacob Christian Zweig jzweig@evanspetree.com, crecord@evanspetree.com


                                                      /s/ Bradford F. Englander
                                                      Counsel




                                                3
